 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 1 of 9 PageID: 1




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


THE PRUDENTIAL INSURANCE COMPANY                    Civil Action No.: 2:19-CV-21331
OF AMERICA,

                   Plaintiff,

v.
                                                        INTERPLEADER COMPLAINT

DAWN MAZZACCARO and JEAN M. SCOTT,

                   Defendants.


       Plaintiff, The Prudential Insurance Company of America (hereinafter “Plaintiff” or

“Prudential”), through its undersigned counsel, files this Complaint for Equitable Interpleader

against Defendants, Dawn Mazzaccaro and Jean M. Scott, and in support thereof alleges and

says as follows:

                                        THE PARTIES

       1.      Prudential is an insurance company organized and existing under the laws of the

State of New Jersey, with its principal place of business in Newark, New Jersey.

       2.      Upon information and belief, Defendant, Dawn Mazzaccaro (“Dawn”), is an adult

individual who is domiciled in New Jersey and resides 12 River Road, Montville, NJ. Upon

information and belief, Dawn is the daughter of the Insured.

       3.      Upon information and belief, Defendant, Jean M. Scott (“Jean”), is an adult

individual who is domiciled in New York and resides at 148 Old Cahoonzie Road, Sparrow

Bush, NY. Upon information and belief, Jean is the ex-wife of Donald R. Scott (the “Insured”).
    Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 2 of 9 PageID: 2



                                      JURISDICTION AND VENUE

         4.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1335,

because there is diversity of citizenship between two or more of the defendants and the amount

in controversy exceeds $500.

         5.      Venue is proper in this district pursuant to 28 U.S.C. § 1397 and 29 U.S.C. §

1132(e)(2), because it is the judicial district in which one of the Defendants resides.

                               FACTS SUPPORTING INTERPLEADER

         6.      On or about July 28, 1967, Prudential issued the Insured a family life insurance

policy bearing Policy Number D40 725 673 (the “673 Policy”), insuring the life of the Insured in

the face amount of $5,000 (“Death Benefit 673”). Attached hereto as Exhibit A is a true and

correct copy of the specimen copy of the 673 Policy.1

         7.      The original beneficiary to the 673 Policy was Jean M. Scott, who was the

Insured’s wife at the time. The “Children of the Insured” were designated as contingent

beneficiaries. See Exhibit A.

         8.      On or about March 28, 1971, Prudential issued the Insured a second family life

insurance policy bearing Policy Number D40 890 314 (the “314 Policy”), insuring the life of the

Insured in the face amount of $5,000 (“Death Benefit 314”). Attached hereto as Exhibit B is a

true and correct copy of the specimen copy of the 314 Policy.2

1
  Due to the volume of individual life insurance policies it issues, Prudential does not maintain copies of every
individual life insurance policy it issues. However, under certain circumstances, Prudential can create a “specimen”
policy from its internal systems. A specimen contract, while not an exact duplicate of the policy that is issued,
contains the basic contract provisions that are in the individual life insurance policy. The specimen policies do not
contain variable information such as location of the field office and the data pages containing additional variable
information pertaining to each specific contract of insurance. Data pages for each life insurance policy issued by
Prudential are imaged and maintained on Prudential’s computer system.
2
  Due to the volume of individual life insurance policies it issues, Prudential does not maintain copies of every
individual life insurance policy it issues. However, under certain circumstances, Prudential can create a “specimen”
policy from its internal systems. A specimen contract, while not an exact duplicate of the policy that is issued,
contains the basic contract provisions that are in the individual life insurance policy. The specimen policies do not

                                                         2
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 3 of 9 PageID: 3



        9.       The original beneficiary to the 314 Policy was Jean M. Scott, who was the

Insured’s wife at the time. The “Children of the Insured” were designated as contingent

beneficiaries. See Exhibit B.

        10.      On or about February 22, 1973, the Insured submitted a Beneficiary Provision

form to Prudential, again designating Jean M. Scott as the primary beneficiary and the “Children

of the Insured” as contingent beneficiaries, as to both the 673 and 314 Policies. Attached hereto

as Exhibit C is a true and correct copy of the Beneficiary Provision form.

        11.      On September 8, 2003, the Insured and Jean divorced. The Final Judgment of

Divorce was granted in New Jersey pursuant to N.J.S.A. 2A:34-2(d). Attached hereto as Exhibit

D is a copy of the September 8, 2003 Final Judgment of Divorce, as provided to Prudential.

        12.      In response to the Insured’s request for beneficiary information on the 673 and

314 Policies, by letter dated January 12, 2017, Prudential advised the Insured that Jean was the

primary beneficiary and the “Children of the Insured” were contingent beneficiaries. Attached

hereto as Exhibit E is a true and correct copy of the January 12, 2017 letter.

        13.      The Insured died of cardio-respiratory arrest due to coronary artery disease on

November 22, 2018. Attached hereto as Exhibit F is a copy of the death certificate, as provided

to Prudential.

        14.      On or about January 11, 2019, Jean filed a claim for Death Benefit 673 and Death

Benefit 314 (collectively, “Death Benefits”). She indicated on that claim form that she was

divorced. Attached hereto as Exhibit G is a true and correct copy of the Life Insurance Claim

form.



contain variable information such as location of the field office and the data pages containing additional variable
information pertaining to each specific contract of insurance. Data pages for each life insurance policy issued by
Prudential are imaged and maintained on Prudential’s computer system.

                                                        3
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 4 of 9 PageID: 4



       15.     New Jersey’s Uniform Probate Code N.J.S.A. 3B:3-14 provides that a divorce

revokes any beneficiary provision that names a former spouse, unless: (1) the terms of the

divorce decree, court order, or marital agreement specifically provide otherwise, (2) the

beneficiary provision is irrevocable, or (3) the Insured remarries the former spouse or nullifies

the divorce. Further, pursuant to Hadfield v. Prudential Insurance Company, 973 A.2d 387

(2009), the New Jersey Appellate Court held that N.J.S.A. 3B:3-14 applies retroactively.

       16.     By letter dated February 14, 2019, Prudential advised Jean that under New Jersey

law, a former spouse is revoked as the beneficiary of a life insurance policy, unless the divorce

decree, court order, or marital agreement specifically names the former spouse as the beneficiary

of the life insurance policy. Because the Final Judgment of Divorce provided by Jean did not

state that Jean was to remain the beneficiary under the 673 and 314 Policies, Prudential advised

Jean that she was no longer the beneficiary. Prudential advised that if it did not receive additional

documentation in support of her claim within two weeks, it would contact the contingent

beneficiaries to submit a claim for the proceeds. Attached hereto as Exhibit H is a true and

correct copy of the February 14, 2019 letter.

       17.     Upon information and belief, Dawn is the only child of the Insured.

       18.     By letter dated February 21, 2019, Jean advised Prudential that she “retained an

attorney to investigate this matter” and requested that she be given 30 days from the February 14

letter to obtain the appropriate documents. Attached hereto as Exhibit I is a true and correct copy

of the February 21, 2019 letter.

       19.     By letter dated February 28, 2019, Jean’s counsel, Bruce C. Dunn, Sr., Esq.,

requested, among other things, complete copies of the 673 and 314 Policies and all

communications between the Insured and Prudential. He further contended that, because the



                                                 4
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 5 of 9 PageID: 5



Policies were “fully paid and intact” during the marriage, and that the New Jersey revocation

Statute was not enacted until after the divorce, Jean has a vested interest in the Policies.

Attached hereto as Exhibit J is a true and correct copy of the February 28, 2019 letter.

          20.   By letter dated March 19, 2019, Prudential advised Mr. Dunn that it does not

maintain copies of the policies and therefore could not provide them, and that it could not

provide copies of correspondence between the Insured and Prudential due to the confidentiality

of Prudential’s records. Prudential further advised that even though the Scotts’ divorce was

finalized before enactment of the Statute, the Statute still applies under New Jersey law. It

further advised that New Jersey law in this case would revoke a beneficiary designation made by

the policyowner to the former spouse prior to divorce because Jean had not provided any

documentation that shows that Jean’s rights as a beneficiary were to remain intact. Attached

hereto as Exhibit K is a true and correct copy of the March 19, 2019 letter.

          21.   By letter dated March 25, 2019, Mr. Dunn appealed Prudential’s decision and

disputed Prudential’s legal analysis, contending that the Policies themselves were the “governing

instruments” and reiterating, among other things, that the Policies were “paid up” and owned by

both parties during the marriage. He advised Prudential that Jean had an interest and a right to

the Death Benefits. Attached hereto as Exhibit L is a true and correct copy of the March 25, 2019

letter.

          22.   By letter dated April 9, 2019, Prudential responded to Mr. Dunn’s appeal letter

and advised that it maintains its previous position in which it considers Jean, the ex-spouse of the

Insured, revoked as the primary beneficiary, and therefore not entitled to the proceeds of the

Policies. Prudential reiterated the basis for this decision and, again, offered Jean the opportunity




                                                 5
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 6 of 9 PageID: 6



to provide additional documentation in support of her claim within 15 business days. Attached

hereto as Exhibit M is a true and correct copy of the April 9, 2019 letter.

       23.     By letter dated April 24, 2019, Mr. Dunn responded to Prudential’s letter

reiterating, among other things, Jean’s position that she is entitled to the proceeds of the Policies

and that her designation as the primary beneficiary has not been revoked. Attached hereto as

Exhibit N is a true and correct copy of the April 24, 2019 letter.

       24.     By letter dated May 9, 2019, Prudential advised Dawn (the Insured’s daughter)

that Jean made a claim for the Death Benefits to the Policies, but informed Dawn that Jean’s

rights as beneficiary were revoked under the New Jersey divorce revocation Statute, and that it

was contractually obligated to pay the proceeds of the Policies to the contingent beneficiaries,

the children of the Insured. Attached hereto as Exhibit O is a true and correct copy of the May 9,

2019 letter.

       25.     By letter dated May 9, 2019, Prudential reiterated to Mr. Dunn that it had

determined that Jean’s rights as the beneficiary under the Policies are revoked under the New

Jersey divorce revocation Statute. Prudential acknowledged that the Death Benefits are payable

under the Policies, but that its contractual obligation was to pay the proceeds of the Death

Benefits to the contingent beneficiaries and that Jean’s continued claim for the Death Benefits

creates a potentially adverse claimant situation in which Prudential is not able to make a

determination as to the proper payee and is faced with the potential of multiple lawsuits and

duplicate liability if payment is paid to one party over another. Prudential advised that it would

refrain from filing an interpleader action for 30 days to give all parties an opportunity to resolve

all disputes regarding the insurance proceeds. Attached hereto as Exhibit P is a true and correct

copy of the May 9, 2019 letter.



                                                  6
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 7 of 9 PageID: 7



       26.     By letter dated June 7, 2019, Mr. Dunn advised Prudential that Jean and the

Insured were co-owners of the policies, that they specifically chose not to designate contingent

beneficiaries, and that Jean is not aware of anyone else making a claim for the Death Benefits.

He again demanded that Prudential pay the Death Benefits to Jean. Attached as Exhibit Q is a

true and correct copy of the June 7, 2019 letter.

       27.     By letter dated June 13, 2019, Prudential advised Mr. Dunn that its records

indicate that Jean is not a co-owner of the policies and that the only owner of the policies was the

Insured, who had authority to change the beneficiary designations. Accordingly, Prudential

reiterated its position, and advised Mr. Dunn that it reached out to Dawn, informing her of

Prudential’s position and urging her to reach out to Jean for resolution. Attached hereto as

Exhibit R is a true and correct copy of the June 13, 2019 letter.

       28.     To date, upon information and belief, no resolution has been reached among the

potential beneficiaries.

       29.     Jean’s continued claim for the Death Benefits creates a potentially adverse

situation in which Prudential is not able to make a determination as to the proper payee, and

therefore Prudential has not paid the Death Benefits.

       30.     Prudential claims no title to or interest in the Death Benefits and is ready and

willing to disburse the benefits payable, but Prudential is unable to make that determination

without exposing itself to double or multiple liability on account of the competing claims made

by or available to the Defendants.

       31.     Prudential has no means other than this Interpleader of protecting itself against

multiple conflicting or potentially conflicting claims and possible multiple litigation as to

disbursement of the Death Benefits on the part of Defendants.



                                                    7
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 8 of 9 PageID: 8



          32.   Prudential is a mere stakeholder in this action, having and claiming no interest in

the Death Benefits. Prudential is ready, willing, and hereby offers to deposit the Death Benefits

into the Court, or with a person duly authorized by the Court to receive it.

          WHEREFORE, Prudential respectfully requests that this Court grant the following

relief:

                A.     Directing Prudential to pay the Death Benefits into this Court;

                B.     Directing the Defendants to interplead their rights to such sum;

                C.     Restraining the Defendants, and each of them, from instituting any action
                       against Prudential to recover such sum;

                D.     Discharging Prudential from all liability to the Defendants arising out of
                       the matters herein set forth upon payment of the Death Benefits into this
                       Court;

                E.     Entry of an Order awarding Prudential payment of its reasonable
                       attorneys’ fees and costs necessitated by the bringing of this action; and

                F.     Such other relief as is deemed just and proper.


Dated: December 12, 2019                      Respectfully submitted,


                                              /s/ Jaclyn DiLascio Malyk
                                              Jaclyn DiLascio Malyk
                                              D’ARCAMBAL OUSLEY & CUYLER BURK,
                                              LLP
                                              Parsippany Corporate Center
                                              Four Century Drive, Suite 350
                                              Parsippany, New Jersey 07054-4663
                                              (973) 734-3200
                                              jmalyk@darcambal.com
                                              Attorney for Plaintiff,
                                              The Prudential Insurance Company of America




                                                 8
 Case 2:19-cv-21331-MCA-LDW Document 1 Filed 12/12/19 Page 9 of 9 PageID: 9



                CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

        I hereby certify that I am not aware of any other action pending in any court, or of any

pending arbitration or administrative proceeding involving the matter in controversy which is the

subject of this action.

Dated: December 12, 2019                    /s/ Jaclyn DiLascio Malyk
                                            Jaclyn DiLascio Malyk




                                               9
